DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 10-12 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 2012/0255587) in view of Okabe et al (US 2012/0190812).
Schulz teaches a device.
The device comprises parts as claimed.
The device comprises first and second cylindrical structures (support elements, engagement elements) of different diameters (20) and a base 24. The base is also readable on part 36.
The structure 20 is disclosed as designed for engaging inner surface of paint rollers of different sizes.
The structure 20 is also disclosed as forming a seal with inner cavity of the rollers sufficient to retain water to fill the cavity and cascade over.
The structure 20 is disclosed as having a beveled edge.
The structure is disclosed as made from the molded materials and as a single piece construction.
See entire document, especially Figures 1-11 and the related description and the description at [0010-16], [0036-42], [0048-53], especially [0037].

Thus, Schulz teaches device as claimed except for the specific recitation of a plant based material. 
Schulz, however, does not limit the used materials to any specific material and teaches that various types of materials and compositions, including molded plastic materials, can be used. 
On the other hand, Okabe et al teach that it was known to make different articles, including cleaners, from plant based moldable materials. Okabe et al also teach that the use of starched based materials for making materials for articles was known in the art.
See entire document, especially [0003-26], [0031-33], [0040-41].
It would have been obvious to an ordinary artisan at the time the invention was filed to use materials known from Okabe et al to make the device of Schulz in order to use a known environmentally friendly material for its known purpose.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 2012/0255587) in view of Okabe et al (US 2012/0190812), as applied to claim 1 above, further in view of any one of Galbreath (US 6,280,531), Bannan (US 4,982,471), Olsson (US 4,324,018), Dalton (US 3,373,456) and Demers (US 3,707,740).
Modified Schulz as applied above teaches the device as claimed except for the specific recitation of a concave portion sized as claimed. Schulz does not specify the size of the concave structures 39.
However, it has been known to provide cleaning implements for cleaning paint rollers with concave portions sized to facilitate scrapping outer surface of the rollers as evidenced by Galbreath, Bannan, Olsson, Dalton and Demers.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide device of Schulz with concave structures sized to facilitate scrapping outer surface of the rollers to enable further cleaning of the rollers since such was known from Galbreath, Bannan, Olsson, Dalton and Demers as beneficial.

Claims 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 2012/0255587) in view of Okabe et al (US 2012/0190812), as applied to claims 1 and 16 above, further in view of Taylor et al (US 2017/0143179).
For claims 21 and 22 this is an additional/alternative rejection.
Modified Schulz as applied above teaches device as claimed except for the specific recitation of a term biopolymer. 
Modified Schulz, however, does not limit the used materials to any specific material and teaches that various types of materials and compositions, including molded materials, can be used.
On the other hand, Taylor et al teach that it was known to make cleaning implements from molded plant-based biopolymers, including the starch based biopolymers. See entire document, especially [0017], [0021], [0028], [0052-53], [0088], [0090], [0098].
It would have been obvious to an ordinary artisan at the time the invention was filed to use materials known from Taylor et al to make the device of Schulz in order to use a known environmentally friendly material for its known purpose.

Response to Arguments
Applicant's arguments filed 04/30/2022 have been fully considered but they are not persuasive.
The applicants amended claims to recite that the implement/body is formed from one or more moldable plant-based materials.
The applicants allege that the prior art does not teach or suggest such.
This is not persuasive.
 In contrast to the applicants’ allegation the claims are obvious over the applied art.
Shultz teaches the structure as claimed and teach that the structure can be made from molded plastics.
Shultz does not specify the plastics.
However, the use moldable plaint-based materials to make structural elements of products of every kind which uses a molded article such as cleaners, washers etc. has been known from Okabe et al (at least [0041]). 
Further, Taylor et al also evidences that the use of plaint-based molded materials are known to be used for cleaning elements such as mop frames (at least [0017], see also [0021], [0028], [0052-53], [0088], [0090], [0098]).

It would have been obvious to an ordinary artisan at the time the invention was filed to use materials known from Okabe et al, Taylor et al to make the device of Schulz in order to use a known environmentally friendly material for its known purpose.
It appears that what the applicants argue to be inventive is not more that the use of known materials to make the known articles.
The structural parts of the claimed cleaning implement/article were known from Shultz.
The use of molded materials was known from Shultz.
The use of moldable plant-based materials to make structural parts cleaners was known from Okabe et al.
	The use of moldable plant-based materials (biopolymers, starch-based materials) to make structural parts of cleaning implements was known from Taylor et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to use materials known from Okabe et al to make the device of Schulz in order to use a known environmentally friendly material for its known purpose.
 	It would have also been obvious to an ordinary artisan at the time the invention was filed to use materials known from Taylor et al to make the device of Schulz in order to use a known environmentally friendly material for its known purpose.
Again, what the applicants argue to be inventive is a mere making a known cleaning article/implement from materials known to be used to make structural parts of cleaners/cleaning implements.
Such would have been obvious to an ordinary artisan at the time the invention was filed.
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711